STEVENSON, J.
Evan Gilbert seeks certiorari review of an order denying his motion for prejudgment attachment or sequestration of funds. We re-designate this petition as a non-final appeal, see Hordis Bros. v. Sentinel Holdings, Inc., 562 So.2d 715 (Fla. 3d DCA 1990), and summarily affirm pursuant to Florida Rule of Appellate Procedure 9.315(a). See Unique Caterers, Inc. v. Rudy’s Farm Co., 338 So.2d 1067, 1071 (Fla.1976)(noting that the due process clause of the United -States Constitution forbids the issuance of a prejudgment writ based on the plaintiffs bare allegations that he or she believes one of the statutory grounds exist).
AFFIRMED.
STONE and TAYLOR, JJ., concur.